Citation Nr: 0108065	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic maxillary 
sinusitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from January 1969 to August 1970, with subsequent service in 
the Texas Army National Guard.  Service in Vietnam is 
indicated by the record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for chronic maxillary sinusitis. 


REMAND

In November 2000, the RO issued a letter to the veteran 
informing him that his appeal was being certified to the 
Board and that he had 90-days in which to submit additional 
evidence or to request a personal hearing before a member of 
the Board.  Shortly thereafter, in December 2000, the veteran 
submitted a signed statement in which he indicated that he 
was wished to appear before a Board teleconference hearing at 
the VA facility in El Paso, Texas.

Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
will be granted if a veteran, or a veteran's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  The Board shall decide an appeal only after 
affording the veteran an opportunity for a hearing.  See 38 
U.S.C.A. § 7107(b) (West 1991).  Because the Board may not 
proceed with an adjudication of the veteran's claim without 
affording him an opportunity for the hearing he requested, a 
remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a member of the 
Board at the VA facility in El Paso, 
Texas.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




